VAUGHN, Judge.
The sole question presented on this appeal is properly stated by the appellant as follows:
“Whether the trial court erred when it allowed defendant’s motion to quash the warrant on the grounds that the name of the defendant did not appear in the complaint for arrest or in the warrant for arrest, but appeared only in the caption or title?”
We hold that appellant’s question should be answered in the affirmative. The complaint and the warrant are on a single page. The complaint refers to the title of the action. The warrant refers to the complaint. The complaint is, by reference, incorporated into the warrant. “When the title, the complaint and the warrant are considered together as parts of the same instrument and proceeding, they point out the defendant with due certainty as the person committing the offenses alleged. S. v. Poythress, 174 N.C. 809, 93 S.E. 919.” State v. Sawyer, 233 N.C. 76, 62 S.E. 2d 515.
Reversed.
Judges Campbell and Britt concur.